Citation Nr: 0025502	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than June 13, 1994 
for the grant of an increased evaluation for service-
connected rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to January 
1952.


FINDINGS OF FACT

1.  A reopened claim for an increased rating for service-
connected rheumatoid arthritis was received on June 13, 1994; 
by rating decision in June 1997, a disability evaluation of 
60 percent was granted to the satisfaction of the veteran, 
effective from the date of the reopened claim.

2.  An earlier claim for an increased rating for rheumatoid 
arthritis, received in May 1991, was denied by a November 
1991 rating decision that was not timely appealed.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 13, 1994 
for the assignment of an evaluation in excess of 40 percent 
for rheumatoid arthritis have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

It is maintained that an evaluation in excess of 40 percent 
for the veteran's rheumatoid arthritis should be assigned 
from an earlier date.  Specifically, it is asserted that the 
effective date should be from May 31, 1991, the date that an 
earlier claim for increased evaluation was received by the 
regional office (RO).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2) (to the same 
effect).

The applicable statutory and regulatory provisions require 
that the Board of Veterans' Appeals (Board) look to all the 
evidence of record to determine the "earliest date of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

38 C.F.R. § 3.155 (1999) provides the following:

(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

Under the provisions of 38 C.F.R. § 3.157 (1999), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. (38 C.F.R. § 
3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

(2) The date of receipt of evidence from a private physician 
or lay person will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

The record shows that following the RO's determination in 
November 1991 that an evaluation in excess of 40 percent for 
rheumatoid arthritis was not warranted, although the veteran 
filed a notice of disagreement with this decision in November 
1991 and the RO subsequently issued a statement of the case 
in June 1992, the veteran did not thereafter file a timely 
substantive appeal.  Consequently, the November 1991 decision 
became final and was not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302, 20.303 (1999).

Thereafter, a rating action in June 1997 granted a 60 percent 
evaluation for rheumatoid arthritis, effective from June 13, 
1994, the date that the claim was reopened.  While the 
veteran communicated his satisfaction with the rating 
assigned in writing and thereby withdrew his previous appeal 
in compliance with 38 C.F.R. § 20.204(b) (1999), he disagreed 
with the effective date of June 13, 1994, instead believing 
that the effective date should be from the date of the 
earlier claim to reopen, May 31, 1991.  

The March 1999 statement of the case, however, correctly 
noted that the veteran did not file a timely substantive 
appeal as to the earlier claim, and that therefore, the 
veteran's appeal rights as to the earlier claim had 
terminated.  

One year prior to the June 13, 1994 claim to reopen, the 
record does reflect November 1993 Department of Veterans 
Affairs (VA) outpatient medical treatment, multiple private 
prescriptions for medication presumably related to the 
veteran's rheumatoid arthritis, and a private medical report 
regarding the veteran's service-connected disability, dated 
in May 1994.  The above-noted private medical records were 
received by the RO after its receipt of the June 13, 1994 
claim to reopen. 

II.  Analysis

In the March 1999 statement of the case, the RO noted that it 
increased the disability rating for the veteran's rheumatoid 
arthritis to 60 percent, effective from the date of the 
receipt of the reopened claim.  Therefore, if the record does 
not reveal an increase in the severity of the veteran's 
rheumatoid arthritis during the one year period prior to June 
13, 1994, the earliest effective date for an evaluation in 
excess of 40 percent for rheumatoid arthritis would be June 
13, 1994.

Thus, the Board must next review all evidence of record to 
determine the earliest date as of which the increase in 
disability was ascertainable.  If the increase in disability 
was first ascertainable during the one year period prior to 
June 13, 1994, the increased rating may be effective as of 
this date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (1999).

While the record in this case does disclose private medical 
evidence of treatment or evaluation for rheumatoid arthritis 
within a year prior to the claim to reopen on June 13, 1994 
(a private medical report dated in May 1994 and prescription 
receipts for medication presumably for the veteran's 
arthritis), it further reflects that these records were 
received after June 13, 1994.  Therefore, the date of receipt 
of these private medical records would not justify an earlier 
effective date as informal claims pursuant to 38 C.F.R. 
§ 3.157(b)(2) (1999).  Moreover, these records do not contain 
findings of weight loss and anemia productive of severe 
impairment of health, or incapacitating episodes occurring 
four or more times per year, or a lesser number over 
prolonged periods.  In addition, although a VA outpatient 
record dated in November 1993 could have possibly served to 
establish an earlier effective date in this matter under 
38 C.F.R. § 3.157(b)(1) (1999), as was noted earlier, the 
services rendered to the veteran at that time were primarily 
for conditions that were unrelated to his service-connected 
disability and not sufficiently reflective of increased 
disability.  In summary, there is no medical evidence or 
opinion indicating that the actual increase in disability 
meeting the schedular standards for an increased rating 
ascertainable within one year prior to the date of receipt of 
the claim to reopen on June 13, 1994.  Without such evidence 
or opinion, the Board does not find that the statements of 
medical history from the appellant are adequate to establish 
such increase.  Therefore, the Board finds that the effective 
date for an evaluation in excess of 40 percent for rheumatoid 
arthritis cannot be earlier than June 13, 1994.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(1) (1999).

The Board is mindful of the fact that the primary basis for 
the veteran's request for the assignment of an effective date 
of May 31, 1991 is premised on his contention that he did not 
withdraw his appeal as to this claim as was apparently 
asserted at least at one point by the RO.  However, the issue 
as to whether or not the veteran withdrew his appeal as to 
the May 1991 claim is not the critical question in this 
matter.  More specifically, even if the Board found that the 
veteran did not withdraw his appeal as reflected by a report 
of contact in July 1992, once the RO issued its statement of 
the case in June 1992, it was then incumbent upon the veteran 
to file a substantive appeal, and the record does not reflect 
that he did so.  As a result, the November 1991 decision 
became final and was not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.303.  The Board further notes that 
immediately preceding the purported withdrawal of the 
veteran's appeal as to the May 1991 claim, the RO had been 
making an effort to afford the veteran with a personal 
hearing in that appeal, which was rescheduled on a least one 
occasion at the request of the veteran.  It is also noted 
that the above-referenced July 1992 report of contact 
reflects that the veteran requested that his personal hearing 
be canceled indefinitely.  Consequently, the Board finds that 
the current record simply provides no basis on which it may 
assign the effective date of May 31, 1991 for an evaluation 
in excess of 40 percent for service-connected rheumatoid 
arthritis.  


ORDER

An effective date earlier than June 13, 1994 for entitlement 
to a rating in excess of 40 percent for service-connected 
rheumatoid arthritis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

